Title: Continental Congress Report of a Committee Appointed to Confer with the Supreme Executive Council of Pennsylvania on the Mutiny, 24 June 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] June 24, 1783
The Committee appointed to confer with the Supreme Executive Council of Pensylvania on the practicability of taking effectual measures to support the public authority, in consequence of the disorderly and menacing appearance of a body of armed soldiers surrounding the place where Congress were assembled on Saturday the 21st instant beg leave to report:
That they had a conference the morning following with the Supreme Executive council aggreeably to the intention of Congress and having communicated their resolution on that subject informed the Council that Congress considered the proceeding on which that resolution was founded of so serious a nature as to render palliatives improper and to require that vigorous measures should be taken to put a stop to the further progress of the evil and to compel submission on the part of the offenders. That in this view they had thought it expedient to declare to the executive of the state in which they reside, the necessity of taking effectual measures for supporting the public authority. That though they had declined a specification of the measures which they would deem effectual, it was their sense that a number of the militia should be immediately called out sufficient to suppress the revolt. That Congress, unwilling to expose the United States to a repetition of the insult, had suspended their ordinary deliberations in this city ’till proper steps could be taken to provide against the possibility of it.
The Council after some conversation informed the Committee, that they would wish previous to a determination to ascertain the state and disposition of the Militia, and to consult the officers for that purpose.
The day following the Committee waited upon the Council for their final resolution, having previously presented a letter addressed to His Excellency The President of which a copy is annexed, requesting the determination of the Council in writing.
The Council declined a written answer alleging, that it had been unusual on similar occasions, that they were unwilling to do anything which might appear an innovation in the manner of conducting conferences between their body and Committees of Congress; adding however that they were ready to give their answer in writing, if Congress should request it. They then proceeded to a verbal answer in substance as follows.
That the Council had a high respect for the representative sovereignty of the United States and were disposed to do every thing in their power to support its dignity. That they regretted the insult which had happened, with this additional motive of sensibility, that they had themselves had a principal share in it. That they had consulted a number of well-informed officers of the militia, and found that nothing in the present state of things was to be expected from that quarter. That the Militia of the city in general were not only ill provided for service, but disinclined to act upon the present occasion. That the Council did not believe any exertions were to be looked for from them, except in case of further outrage and actual violence to person and property. That in such case a respectable body of citizens would arm for the security of their property and of the public peace; but it was to be doubted what measure of outrage would produce this effect; and in particular it was not to be expected merely from a repetition of the insult which had happened.
The Council observed, that they thought it their duty to communicate their expectations with candour, and passed from the subject of the practicability of vigorous measures to the policy of them. They stated that General St Clair with the approbation of several members of Congress & of Council had by a declaration in writing permitted the mutineers to choose a committee of commissioned officers to represent their grievances to Council and had authorised them to expect that a conference would be allowed for that purpose. That it was said the mutineers began to be convinced of their error and were preparing submissions. That from the steps which had been taken the business seemed to be in a train of negotiation, and that it merited consideration how far it would be prudent to terminate the matter in that way, rather than employ coercive means.
The Committee remarked with respect to the scruple about giving an answer in writing, that they could not forbear differing in opinion as to its propriety. That nothing was more common than written communications between the executives of the different states, and the civil and military officers acting under the authority of the United States. That for a much stronger reason, there was a propriety in this mode of transacting business between the Council and the committee of the Body of Congress. That indeed it would be conformable to the most obvious and customary rules of proceeding, and that the importance of the present occasion made it desireable to give to every transaction the greatest precision.
With respect to the practicability of employing the militia, the Committee observed, that this was a point of which the Council was alone competent to judge. That the duty of the Committee was performed in explicitly signifying the expectations of Congress.
And with respect to the policy of coertion the Committee remarked that the measures taken by Congress clearly indicated their opinion. That the excesses of the mutineers had passed those bounds within which a spirit of compromise might consist with the dignity and even the safety of government. That impunity for what had happened might encourage to more flagrant proceedings, invite others to follow the example and extend the mischief. That the passiveness of conduct observed towards the detachment which had mutinied at Lancaster and come to the city in defiance of their officers had no doubt led to the subsequent violences. That these considerations had determined Congress to adopt decisive measures. That besides the application to the state in which they reside for its immediate support, they had not neglected other means of ultimately executing their purpose but had directed the Commander in Chief to march a detachment of troops towards the city. That whatever moderation it might be prudent to exercise towards the mutineers, when they were once in the power of government it was necessary in the first instance to place them in that situation. That Congress would probably continue to persue this object unless it should be superseded by unequivocal demonstrations of submission on the part of the mutineers. That they had hitherto given no satisfactory evidence of this disposition, having lately presented the officers they had chosen to represent their grievances with a formal commission in writing, enjoining them if necessary to use compulsory means for redress, and menacing them with death in case of their failing to execute their views.
Under this state of things, The Committee could not forbear suggesting to the Council that it would be expedient for them so to qualify the reception which they should think proper to give to any propositions made by the mutineers as not to create embarrassment should Congress continue to act on the principle of coertion.
The Committee finding that there was no satisfactory ground to expect prompt and adequate exertions on the part of the Executive of this state for supporting the public authority were bound by the resolution under which they acted to advice the president to summon Congress to assemble at Princeton or Trenton on Thursday the 26th. instant. Willing however to protract the departure of Congress as long as they could be justified in doing it, still hoping that further information would produce more decisive measures on the part of the Council, and desirous of seeing what complexion the intimated submission would assume, they ventured to defer advising the removal ’till the afternoon of the day following that on which the answer of the Council was given. But having then received no further communications from the Council, and having learnt from General St Clair that the submissions proposed to be offered by the mutineers, through the officers they had chosen to represent them, were not of a nature sufficiently explicit to be accepted or relied on; that they would be accompanied by new demands, to which it would be improper to listen; that the officers themselves composing the Committee had shown a mysterious reluctance to inform General St Clair of their proceedings, had refused in the first instance to do it and had afterwards only yielded to a peremptory demand on his part; The Committee could no longer think themselves at liberty to delay their advice for an Adjournment, which they this day accordingly gave; persuaded at the same time that it was necessary to impress the mutineers with a conviction that extremities would be used against them before they would be induced to resolve on a final and unreserved submission.
Philadelphia June 24th. 1783
